      Case 1:19-cv-00345-CKK Document 22 Filed 12/05/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 CLIFTON DAVID SIMS,
             Plaintiff
        v.                                           Civil Action No. 19-345 (CKK)
 DONALD J TRUMP, et al.,
             Defendants


                                        ORDER
                                   (December 5, 2019)
    The Court is in receipt of the parties [21] Joint Stipulation of Dismissal with
Prejudice. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties
stipulate and agree to dismiss this action with prejudice, with each party to bear its own
costs, attorney fees, and expenses. As such, the Court ORDERS this case DISMISSED
WITH PREJUDICE.
   SO ORDERED.
                                                          /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge
